Citation Nr: 1439569	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-11 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1962 to June 1966. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The Veteran's tinnitus is the result of the injury of noise exposure experienced during active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for tinnitus which he contends is the result of his exposure to gunfire without hearing protection during his service.  He asserts that he reported problems with tinnitus while treated for appendicitis during service, and has experienced tinnitus ever since service.  

The Veteran's service treatment records are devoid of reference to, complaint of, or treatment for, tinnitus.  The Veteran, however, is competent to report that tinnitus was incurred in service and that it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

There is one medical opinion in this case.  In August 2008, a VA examiner indicated that it would be speculative to attribute tinnitus to service 40 years ago.  In support of her opinion, the examiner cited to the service treatment records which were negative for complaints of tinnitus and the Veteran's post-service work in a noisy environment.  The Board affords this opinion little probative value as the Veteran is competent and credible with regard to the onset of his tinnitus, and the examiner largely based her opinion on the absence of documented complaints of tinnitus during service.  Also of record are multiple statements from the Veteran's fellow service members indicating that the Veteran was exposed to noise exposure during service without hearing protection.  Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's tinnitus is etiologically related to, or the result of, noise exposure experienced during active service.  Therefore, service connection for tinnitus is warranted and the claim is granted.  


ORDER

Service connection for tinnitus is granted.  





____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


